CERTIORARI. The action was on an account for $14.35, and the record showed that both parties appeared and that the case proceeded to trial by the justice of the peace, and that judgment was rendered by him in favor of the plaintiff against the defendant for the amount, and thereupon the defendant requested a trial of the case by referees, which was granted, the plaintiff being present and willing to it. The case was then postponed to a future day, and the referees were appointed and sworn, and after hearing the case, reported in writing in favor of the plaintiff for the amount of the demand, upon which judgment was rendered for the plaintiff and his costs.
The exception was that he had no authority to open the judgment, or to grant a new trial by referees, or otherwise. *Page 448
By the Court. He had jurisdiction both of the cause of action and the parties to it, and it appears by the record that the trial afterward by referees was granted upon the application of the defendant and with the consent of the plaintiff. The judgment is therefore affirmed.